—Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered September 20, 1996, convicting him of rape in the first degree and sodomy in the first degree, after a jury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
The County Court correctly determined that the defendant had voluntarily and knowingly waived his Miranda rights prior to making statements to the police and properly denied the defendant’s motion to suppress those statements. The fact that in the course of his arrest five hours earlier the defendant was struck once in the head by a police officer to subdue him did *490not render his waiver involuntary. The evidence established that the injury was minor and that the defendant was alert, coherent, and responsive during questioning (see, People v Walker, 235 AD2d 262; People v Jordan, 216 AD2d 489). Pizzuto, J. P., Joy, Friedmann and”Florio, JJ., concur.